Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record taken as a whole neither teach nor render obvious the combination including:

Claim 1
a curved beam centering spring positioned between the outer race and the bearing housing; a fluid damper spaced radially inward of the bearing housing and radially outward of the outer race; and a cylindrical wall radially outward of the bearing housing, wherein the cylindrical wall engages the outer race and the bearing housing, and wherein the cylindrical wall includes a first mounting flange that is connected to the outer race and a second mounting flange that is connected to the bearing housing; and at least one fluid inlet extending through the bearing housing at a location that is between the first mounting flange and the second mounting flange.

Claim 7
wherein the bearing housing includes an outer housing wall extending circumferentially about the axis, a radial wall extending outwardly of the outer housing wall, and a shoulder portion that transitions from the radial wall to the bearing flange that extends in a radially outward direction, and wherein the radial wall includes an axially extending lip that seats a radially inner surface of the second mounting flange.


Claim 8


Claim 11
a curved beam centering spring positioned between the outer race and the bearing housing; a fluid damper between the bearing housing and the curved beam centering spring; and a cylindrical wall radially outward of the bearing housing, wherein the cylindrical wall engages the outer race and the bearing housing, wherein the cylindrical wall includes a first mounting flange that is connected to the outer race and a second mounting flange that is connected to the bearing housing; and at least one fluid inlet extending through the bearing housing at a location that is axially between the first mounting flange and the second mounting flange.

Claim 19
wherein the cylindrical wall includes a first mounting flange that is connected to the outer race and a second mounting flange that is connected to the bearing housing; wherein the first mounting flange is formed at one end of the cylindrical wall and the second mounting flange is .
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664.  The examiner can normally be reached on Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALAN B WAITS/Primary Examiner, Art Unit 3656